Citation Nr: 0528354	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-20 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from November 1982 to 
November 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the RO, which denied 
service connection for PTSD.

In July 2005, the veteran testified at a hearing before the 
undersigned via video teleconference.  The Board notes that 
also on appeal were the issues of whether new and material 
evidence, sufficient to reopen the claims of service 
connection for dysthymia, leg pain, cervical and shoulder 
pain, residuals of circumcision, low back pain, and 
headaches, had been received.  At his July 2005 hearing, the 
veteran withdrew these issues, and they are not before the 
Board.

The veteran submitted additional evidence subsequent to his 
July 2005 hearing.  In a July 2005 signed statement, he 
waived initial RO consideration of the new evidence 
submitted.  38 C.F.R. § 20.1304 (c) (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the outset, the Board apologizes to the veteran for the 
delay that this remand will necessarily entail.  The Board 
herein is taking every step to enable a grant of service 
connection for PTSD, and the evidence now of record is 
insufficient to accomplish that end.  A remand to the RO for 
further evidentiary development is therefore unavoidable in 
the Board's effort to secure the desired VA disability 
benefits for the veteran.  

The Board notes that the veteran's claim for service 
connection for PTSD was initially denied by an April 2000 
rating decision.  He then filed a claim to reopen in March 
2001.  The May 2002 rating decision on appeal appears to have 
reopened the claim, and then "continued" the prior denial.  
Based on the fact that specific stressor information was 
received from the veteran in connection with his claim to 
reopen - information that was not previously of record - it 
appears the RO was correct to reconsider the merits of the 
claim, and the Board will do so as well.

The veteran is receiving Social Security disability benefits.  
As these may be premised upon his psychiatric disorder(s), 
the RO should obtain from the Social Security Administration 
(SSA) records regarding the veteran's disability benefits and 
the medical evidence upon which the grant of SSA benefits was 
premised.

The veteran contends that in late December 1983, he was 
involved in a firefight along the Demilitarized Zone (DMZ) in 
Korea and named D.H. as having been wounded in action.  [The 
Board notes the veteran has stated this firefight occurred in 
December 1984; however, he left Korea in April 1984, and he 
may have difficulty remembering the year.]  The veteran was 
attached to the Headquarters Company, 1/9th Infantry 
Battalion, 2nd Infantry Division.  The RO must contact the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) for verification of this incident.  USASCRUR 
should also be asked to provide unit histories for December 
1983 and January 1984. 

Next, IF any information regarding the veteran's claimed 
stressor is received or if it his found that his unit engaged 
in combat or combat-like activity, the RO should schedule a 
VA psychiatric examination to determine whether the veteran 
suffers from PTSD.  If so, the examiner must be asked to 
provide an opinion regarding the etiology thereof to include 
the stressor or stressors upon which the diagnosis has been 
based.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following development:

1.  The RO should associate with the 
claims file all VA psychiatric treatment 
records dated from March 9, 2005 to the 
present.

2.  The RO should obtain from SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

3.  The RO must contact USASCRUR for (1) 
verification of the veteran's claimed 
stressor, that is, a late December 1983 
firefight along the Demilitarized Zone 
(DMZ) in Korea and the wounding in action 
of one D.H.  See stressor statement 
received in 2001.  USASUCRUR should also 
be asked to (2) provide the unit 
histories for the Headquarters Company, 
1/9th Infantry Battalion, 2nd Infantry 
Division for December 1983 and January 
1984.    

4.  Next, IF, AND ONLY IF, any 
information regarding the veteran's 
claimed stressor is received or if it his 
found that his unit engaged in combat or 
combat-like activity, the RO should 
schedule a VA psychiatric examination to 
determine whether the veteran suffers 
from PTSD.  If so, the examiner must be 
asked to provide an opinion regarding the 
etiology thereof to include the stressor 
or stressors upon which the diagnosis has 
been based.  



It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed.

5.  The RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran should be issued a supplemental 
statement of the case.  The veteran and 
his representative should be given the 
opportunity to respond to the 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise him that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


